DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Ahmed “Stability Assessment of Regenerated Hierarchical ZSM-48 zeolite Designed by Post-Synthesis . .  “
Ahmed describes a hierarchical ZSM-48 zeolite (title and abstract) made by dissolving NaOH (which can be considered the pH adjusting material of Claim 1), water, an aluminum source and an organic structure-directing agent (see section 2.1, para. 1).  This can be considered the first mixture.  Later a silica source was slowly added to the solution and then stirred (see section 2.1, para. 1).  This can be considered the second mixture.  In one example, the organic structure-directing agent (OSD or OSDA) is hexamethonium bromide (see section 2.1), which satisfies the OSA required in claim 1, with less than 10 carbons and an ammonium functional group.
The product is then heated and crystallized in the presence of water (see sections 2.1 and 2.2).  This can be considered hydrothermal reaction.  The product is then calcined (see section 2.2, line 1).  
Ahmed does not specifically describe use of a surfactant or an amount of surfactant in ratio to silica as claimed.

Zhu et al. “Hierarchical Mesoporous. . .”  Zhu describes use of surfactants, but the ratio of surfactant to silica is not within the claimed range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 27, 2022